DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-4, drawn to animal models of a mood disorder comprising transfer of a nucleic acid encoding SEQ ID NO: 2, classified in CFC class/subclass A61K 48/005.
II.	Claim 5-9, drawn to methods for screening candidate compounds for a psychotropic agent comprising administering the compound to an animal mood disorder model, classified in CFC class/subclass G01N 33/6896.

The inventions are distinct, each from the other because of the following reasons:
	Groups I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (M.P.E.P. § 806.05(h)).   In the instant case, the animal model of Group I can be used in other materially different methods, such as to assay compounds that affect differentiation of glial cells.   In contrast, the screening method of Group II requires antibodies, functional mood determining tests, etc., as well as administration and monitoring protocols; none of which are required in the product of Group I.


Because these inventions are distinct for the reasons given above, they have acquired a separate status in the art as shown by their different classification, and the lack of coextensive-ness of the search and examination for each group would constitute an undue burden on the examiner to search and consider all the separable groups with their recognized divergent subject matter, restriction for examination purposes as indicated is proper.   

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Robert Hayes whose telephone number is (571) 272-0885.  The examiner can normally be reached on Monday through Friday, from 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeff Stucker, can be reached on (571) 272-0911.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT C HAYES/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        February 18, 2021